DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 8/12/2022, in which claims 1 and 19 – 20 was amended, and claims 1 – 14 and 18 – 20  was presented for further examination.
3.	Claims 1 - 14 and 18 - 20 are now pending in the application.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.
 
Response to Arguments
5.	Applicant’s arguments with respect to claims 1 - 14 and 18 - 20 have been considered but are moot in view of new ground of rejection necessitated by the amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 - 14 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Repin (US 2008/0179094 A1), in view of Kiernan et al (US 11,070,579 B1), in view of Chang et al (US 2014/0277752 A1), and further in view of Wang et al (US 2016/0328433 A1).
As per claim 1, Repin (US 2008/0179094) discloses,
A method comprising: 5accessing data generated during field operations using a computational framework (para.[0044]; “data collected by the sensors may be used alone or in combination with other data. The data may be collected in a database and all or select portions of the data may be selectively used for analyzing”).
	Repin does not disclose applying deterministic rules to the data using the computational framework, wherein meeting a condition of one of the deterministic rules establishes a deterministic relationship for a portion of the data and associates a confidence score 10to the deterministic relationship.
	However, Kiernan et al (US 11,070,579 B1) in an analogous art discloses,
applying deterministic rules to the data using the computational framework (col.11 lines 15 – 18; “confidence score generator 202 may include, in at least
one embodiment, a rule for determining "relative confidence" that is implemented recursively to determine a measure (e.g., a frequency) of a relationship”). 
wherein meeting a condition of one of the deterministic rules establishes a deterministic relationship for a portion of the data and associates a confidence score 10to the deterministic relationship (col.11 lines 30 – 33; “relationship between assets may be determined based on a relative confidence score determined by applying one or more rules of a policy and assessing using a threshold”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate tracking of related data over the internet of the system of Kiernan into analysis of drilling equipment data collected from site operation of the system of Repin to identify relationship between the collected data and identify relevant information that may assist in improving the operation process.
	Neither Repin nor Kiernan specifically disclose wherein the data comprise structured data and unstructured data discovering probabilistic relationships for the data using the computational framework, wherein the probabilistic relationships comprise descriptions generated through natural language processing of the structured data that describe relationships within the structured data, and comprise descriptions generated through fact extraction from the unstructured data that describe relationships between extracted facts and portions of the structured data.
	However, Chang et al (US 2014/0277752 A1) in an analogous art discloses,
wherein the data comprise structured data and unstructured data (para.[0016]; “receive temporally evolving data from a drilling system while drilling regarding at least two drilling parameters, at least one of which is a controllable drilling operational parameter, the received data corresponding to an interval of drilling time”, where data from a drilling system while drilling is interpreted as “unstructured data” as claimed, and  para.[0050]; “historical database may consist of sets of inactive "historical response maps", where each historical map is associated with a "drilling parameter state" or a set of "drilling state variables"”, where historical data is interpreted and “structure data” as claimed). 
wherein the data comprise structured data and unstructured data
discovering probabilistic relationships for the data using the computational framework (para.[0016]; “calculate data-relationship statistics on the temporally evolving received data”)
wherein the probabilistic relationships comprise descriptions generated through natural language processing of the structured data that describe relationships within the structured data (para.[0048]; “previous response point can be recorded in a database of historical response points such that it may be restored to the response map at some future point in time of the drilling operation or to enable other statistical processes to be applied to the historical data”).
and comprise descriptions generated through fact extraction from the unstructured data that describe relationships between extracted facts and portions of the structured data (para.[0015]; “the received data corresponding to an interval of drilling time; (b) calculating data-relationship statistics on the temporally evolving received data”). 
and generating a query result using the data structure responsive to receipt of a query, wherein the query result depends at least in part on one or more of the descriptions (NOTE: para.[0036]; “executing a local search engine 203 and a global search engine 204 either in serial or in parallel mode; 3) generating operational recommendations to optimize drilling performance based on a data fusion method” and para.[0051]; “local and global search engines generate recommendations separately for the controllable drilling parameters”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate computation of data relationship statistics on drilling data of the system of Chang into the analysis of drilling equipment data collected from site operation of the system of Repin and tracking of related data over the internet of the system of Kiernan to provide an improved  methods of predicting and detecting changes in drilling conditions.
	Neither Repin nor Kiernan nor Chang specifically disclose generating a data structure representable as a graph that comprises vertices and edges using at least the portion of the data, wherein the edges represent the relationships between the vertices.
	However, Wang et al (US 2016/0328433 A1) in an analogous art discloses,
generating a data structure representable as a graph that comprises vertices and edges using at least the portion of the data,  wherein the edges represent the relationships between the vertices (para.[0032]; “hyperedges are sets that show the associations among their elements which can also be sets” and para.[0052]; “the association between the vertices represented by a hyperedge”, and  (para.[0080]; “attribute can be the marginal probability of occurrence in the data set. A probability of the data event corresponding to a vertex may be an attribute of the vertex and a probability of the compound event corresponding to a hyperedge may be an attribute of the hyperedge in the data set given”). 
and generating a query result using the data structure responsive to receipt of a query(para.[0070]; “Data may be retrieved from the data set by searching out vertices, hyperedges and attributes according to given criteria, or keywords”).
wherein the query result depends at least in part on one or more of the descriptions (para.[0022]; “retrieving vertices and/or hyperedges associated with the criteria; and outputting search results”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate graphical representation of large amount of data of the system of Wang  into the analysis of drilling equipment data collected from site operation of the system of Repin, tracking of related data over the internet of the system of Kiernan to provide an efficient representation of data relationship where the core information pertaining, and computation of data relationship statistics on drilling data of the system of Chang to improve presentation of drilling operation data  and permit adjustment of  data based on hierarchical classification.

As per claim 2, the rejection of claim 1 is incorporated and further Repin (US 2008/0179094) discloses,
wherein the field operations comprise drilling operations and logging operations (para.[0015]; “drilling operations based on a complex analysis of a wide variety of parameters affecting oilfield operations” and para.[0090]; “utility modules (446) provide support functions to the drilling system. The utility modules (446) include the logging component”).

As per claim 3, the rejection of claim 1 is incorporated and further Repin (US 2008/0179094) discloses,
wherein the vertices comprise well-related vertices (para.[0056]; “figures 2A-2D graphically shows the data collected by the tools of figures 1A-1D ….. core test typically provides a graph of the density”).

As per claim 4, the rejection of claim 3 is incorporated and further Repin (US 2008/0179094) discloses,
wherein the relationships comprise well equipment- based relationships (para.[0122]; “multiple oilfield events in the 3D display (940). FIG. 9A includes wellbore image C (900) with three fin-like objects attached along the wellbore trajectory. Here, fin X (910), fin Y (920) and fin Z (930) together forms a variation of the billboard-like object”).

As per claim 5, the rejection of claim 3 is incorporated and further Repin (US 2008/0179094) discloses,
wherein the relationships comprise well production- based relationships (para.[0056]; “FIG. 2D depicts a production decline curve (206) of fluid flowing through the subterranean formation of FIG. 1D taken by the production tool (106d). The production decline curve typically provides the production rate (Q) as a function of time (t)”).  

As per claim 6, the rejection of claim 3 is incorporated and further Repin (US 2008/0179094) discloses,
wherein the relationships comprise formation-based relationships (para.[0056]; “FIG. 2A depicts a seismic trace (202) of the subterranean formation”).

As per claim 7, the rejection of claim 3 is incorporated and further Repin (US 2008/0179094) discloses,
wherein the relationships comprise well log-based relationships (para.[0056]; “FIG. 2C depicts a well log (204) of the subterranean formation of FIG. 1C taken by the wireline tool (106c). The wireline log typically provides a resistivity measurement of the formation at various depts”).  

As per claim 8, the rejection of claim 1 is incorporated and further Repin (US 2008/0179094) discloses,
comprising generating a corpus based at least in part on labels of the vertices and natural language of the relationships (para.[0094]; “oilfield event may include attributes such as start depth, end depth, type, category, severity, probability, description, mitigation, affected personal, or other types of attributes” and para.[0096]; “event attributes (e.g., severity and probability) annotated for making decisions at various locations of the oilfield at various times”).

As per claim 9, the rejection of claim 8 is incorporated and further Repin (US 2008/0179094) discloses,
comprising guiding formulation of a query using the corpus (abstract; “selectively manipulating the oilfield data for real-time analysis”, where analyzing oil field data is “forming a query  using the corpus” as claimed and para.[0015]; “selectively accessing a given number of a variety of servers, selectively accessing data flow channels, providing integrated processing of selected data in a single operation”).  

As per claim 10, the rejection of claim 1 is incorporated and further Repin (US 2008/0179094) discloses,
comprising rendering the graph to a display (para.[0100]; “data rendering unit (436) performs rendering algorithm calculation to provide one or more displays for visualizing the data”, where visualization of mapping  data is “rendering the graph to a display” as claimed).  

As per claim 11, the rejection of claim 1 is incorporated and further Repin (US 2008/0179094) discloses,
comprising receiving the query from a controller operatively coupled to field equipment (para.[0067]; “system (400) includes a surface unit (402) operatively connected to a wellsite drilling system (404), servers (406) operatively linked to the surface unit”, para.[0068]; “surface unit (402) is preferably provided with an acquisition component (412), a controller (414)”, and para.[0069]; “The controller (414) is enabled to enact commands at the oilfield”).  

As per claim 12, the rejection of claim 11 is incorporated and further Repin (US 2008/0179094) discloses,
comprising translating the query from the controller to a natural language form (para.[0069]; “processor (418) is preferably provided with features for manipulating and analyzing the data”).  
.  
As per claim 13, the rejection of claim 11 is incorporated and further Repin (US 2008/0179094) discloses,
comprising translating the query result from a natural language form to a code and transmitting the code to the controller (para.[0067]; “system (400) includes a surface unit (402) operatively connected to a wellsite drilling system (404), servers (406) operatively linked to the surface unit”, para.[0068]; “surface unit (402) is preferably provided with an acquisition component (412), a controller (414)”).
  
As per claim 14, the rejection of claim 13 is incorporated and further Repin (US 2008/0179094) discloses,
comprising receiving a signal responsive to actuation of a graphic control of a graphical user interface wherein the signal triggers transmitting the code to the controller ((para.[0067]; “system (400) includes a surface unit (402) operatively connected to a wellsite drilling system (404), servers (406) operatively linked to the surface unit”, para.[0068]; “surface unit (402) is preferably provided with an acquisition component (412), a controller (414)”).
  
As per claim 18, the rejection of claim 1 is incorporated and further Repin (US 2008/0179094) discloses,
wherein the probabilistic relationships comprise probabilistically defined relationships between sensor data and well identification data (para.[0096]; “attributes (e.g., severity and probability) annotated for making decisions at various locations of the oilfield at various times”).  
 
Claim 19 is a system claim corresponding to method claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

Claim 20 is a computer-readable storage media claim corresponding to method claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TITLE: System and method for processing and transmitting information from measurements made while drilling, US 2004/0168827 A1  authors: Benjamin P. Jeffryes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



12/3/2022